Exhibit 10.3
Execution Copy
 
PREFERRED SECURITIES GUARANTEE AGREEMENT
SERVISFIRST BANCSHARES, INC.
SEPTEMBER 2, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
    1  
SECTION 1.1 Definitions and Interpretation
    1  
 
       
ARTICLE II
    4  
 
       
SECTION 2.1 Trust Indenture Act; Application
    4  
SECTION 2.2 Lists of Holders of Securities
    5  
SECTION 2.3 Reports by the Preferred Securities Guarantee Trustee
    5  
SECTION 2.4 Periodic Reports to Preferred Securities Guarantee Trustee
    6  
SECTION 2.5 Evidence of Compliance with Conditions Precedent
    7  
SECTION 2.6 Events of Default; Waiver
    7  
SECTION 2.7 Event of Default; Notice
    8  
SECTION 2.8 Conflicting Interests
    8  
 
       
ARTICLE III
    8  
 
       
SECTION 3.1 Powers and Duties of the Preferred Securities Guarantee Trustee
    8  
SECTION 3.2 Certain Rights of Preferred Securities Guarantee Trustee
    10  
SECTION 3.3. Not Responsible for Recitals or Issuance of Preferred Securities
Guarantee
    12  
 
       
ARTICLE IV
    12  
 
       
SECTION 4.1 Preferred Securities Guarantee Trustee; Eligibility
    12  
SECTION 4.2 Appointment, Removal and Resignation of Preferred Securities
Guarantee Trustee
    13  
 
       
ARTICLE V
    13  
 
       
SECTION 5.1 Guarantee
    13  
SECTION 5.2 Waiver of Notice and Demand
    14  
SECTION 5.3 Obligations Not Affected
    14  
SECTION 5.4 Rights of Holders
    15  
SECTION 5.5 Guarantee of Payment
    15  
SECTION 5.6 Subrogation
    15  
SECTION 5.7 Independent Obligations
    15  
 
       
ARTICLE VI
    16  
 
       
SECTION 6.1 Limitation of Transactions
    16  
SECTION 6.2 Ranking
    16  
 
       
ARTICLE VII
    17  
 
       
SECTION 7.1 Termination
    17  

i



--------------------------------------------------------------------------------



 



         
ARTICLE VIII
    17  
 
       
SECTION 8.1 Exculpation
    17  
SECTION 8.2 Indemnification
    17  
 
       
ARTICLE IX
    18  
 
       
SECTION 9.1 Successors and Assigns
    18  
SECTION 9.2 Amendments
    18  
SECTION 9.3 Notices
    18  
SECTION 9.4 Benefit
    19  
SECTION 9.5 Governing Law
    19  
 
       
EXHIBIT A
    A-1  

ii



--------------------------------------------------------------------------------



 



PREFERRED SECURITIES GUARANTEE AGREEMENT
     This GUARANTEE AGREEMENT (the “Preferred Securities Guarantee”), dated as
of September 2, 2008, is executed and delivered by ServisFirst Bancshares, Inc.,
a Delaware corporation (the “Guarantor”), and Wilmington Trust Company, a
Delaware banking corporation, as trustee (the “Preferred Securities Guarantee
Trustee”), for the benefit of the Holders (as defined herein) from time to time
of the Preferred Securities (as defined herein) of ServisFirst Capital Trust I,
a Delaware statutory trust (the “Issuer”).
     WHEREAS, pursuant to an Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of September 2, 2008, among the trustees of the Issuer,
the Guarantor, as sponsor, and the holders from time to time of undivided
beneficial interests in the assets of the Issuer, the Issuer is issuing on the
date hereof 15,000 preferred securities, having an aggregate liquidation amount
of $15,000,000, such preferred securities being designated the 8.5% Preferred
Securities (collectively the “Preferred Securities”).
     WHEREAS, as incentive for the Holders to purchase the Preferred Securities,
the Guarantor desires irrevocably and unconditionally to agree, to the extent
set forth in this Preferred Securities Guarantee, to pay to the Holders of the
Preferred Securities the Guarantee Payments (as defined below). The Guarantor
agrees to make certain other payments on the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the purchase by each Holder of
Preferred Securities, which purchase the Guarantor hereby acknowledges shall
benefit the Guarantor, the Guarantor executes and delivers this Preferred
Securities Guarantee for the benefit of the Holders.
ARTICLE I
DEFINITIONS AND INTERPRETATION
SECTION 1.1 Definitions and Interpretation
     In this Preferred Securities Guarantee, unless the context otherwise
requires:
     (a) capitalized terms used in this Preferred Securities Guarantee but not
defined in the preamble above have the respective meanings assigned to them in
this Section 1.1;
     (b) terms defined in the Trust Agreement as at the date of execution of
this Preferred Securities Guarantee have the same meaning when used in this
Preferred Securities Guarantee unless otherwise defined in this Preferred
Securities Guarantee;
     (c) a term defined anywhere in this Preferred Securities Guarantee has the
same meaning throughout;
     (d) all references to “the Preferred Securities Guarantee” or “this
Preferred Securities Guarantee” are to this Preferred Securities Guarantee as
modified, supplemented or amended from time to time;

1



--------------------------------------------------------------------------------



 



     (e) all references in this Preferred Securities Guarantee to Articles and
Sections are to Articles and Sections of this Preferred Securities Guarantee,
unless otherwise specified;
     (f) a term defined in the Trust Indenture Act has the same meaning when
used in this Preferred Securities Guarantee, unless otherwise defined in this
Preferred Securities Guarantee or unless the context otherwise requires; and
     (g) a reference to the singular includes the plural and vice versa.
     “Affiliate” has the same meaning as given to that term in Rule 405 under
the Securities Act of 1933, as amended, or any successor rule thereunder.
     “Business Day” means any day other than a Saturday or a Sunday, or a day on
which banking institutions in The City of New York or Wilmington, Delaware are
authorized or required by law or executive order to close.
     “Common Securities” means the securities representing common undivided
beneficial interests in the assets of the Issuer.
     “Corporate Trust Office” means the office of the Preferred Securities
Guarantee Trustee at which the corporate trust business of the Preferred
Securities Guarantee Trustee shall, at any particular time, be principally
administered, which office at the date of execution of this Agreement is located
at Rodney Square North, 1100 Market Square North, Attention: Corporate Trust
Administration.
     “Covered Person” means any Holder or beneficial owner of Preferred
Securities.
     “Debentures” means the series of subordinated debt securities of the
Guarantor designated the 8.5% Junior Subordinated Deferrable Interest Debentures
due September 1, 2038 held by the Property Trustee (as defined in the Trust
Agreement) of the Issuer.
     “Event of Default” means a default by the Guarantor on any of its payment
or other obligations under this Preferred Securities Guarantee.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor legislation.
     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certificated Public Accountants and the Financial
Accounting Standards Board, consistently applied and maintained on a consistent
basis for the Guarantor and its subsidiaries throughout the period indicated and
consistent with the prior financial practice of the Guarantor and its
subsidiaries.
     “Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Preferred Securities, to the extent not paid or
made by the Issuer: (i) any accumulated and unpaid Distributions (as defined in
the Trust Agreement) that are required to be paid on such Preferred Securities
to the extent the Issuer has funds on hand legally available therefor at such
time, (ii) the redemption price, including all accumulated and unpaid

2



--------------------------------------------------------------------------------



 



Distributions to the date of redemption (the “Redemption Price”) to the extent
the Issuer has funds on hand legally available therefor at such time, with
respect to any Preferred Securities called for redemption by the Issuer, and
(iii) upon a voluntary or involuntary termination and liquidation of the Issuer
(other than in connection with the distribution of Debentures to the Holders in
exchange for Preferred Securities as provided in the Trust Agreement), the
lesser of (a) the aggregate of the liquidation amount and all accumulated and
unpaid Distributions on the Preferred Securities to the date of payment, to the
extent the Issuer has funds on hand legally available therefor, and (b) the
amount of assets of the Issuer remaining available for distribution to Holders
in liquidation of the Issuer.
     “Holder” shall mean any holder, as registered on the books and records of
the Issuer, of any Preferred Securities; provided, however, that, in determining
whether the holders of the requisite percentage of Preferred Securities have
given any request, notice, consent or waiver hereunder, “Holder” shall not
include the Guarantor or any Affiliate of the Guarantor.
     “Indemnified Person” means the Preferred Securities Guarantee Trustee, any
Affiliate of the Preferred Securities Guarantee Trustee, or any officers,
directors, shareholders, members, partners, employees, representatives,
nominees, custodians or agents of the Preferred Securities Guarantee Trustee.
     “Indenture” means the Indenture dated as of September 2, 2008, among the
Guarantor (the “Debenture Issuer”) and Wilmington Trust Company, as trustee,
pursuant to which the Debentures are to be issued to the Property Trustee of the
Issuer.
     “Majority in liquidation amount of the Preferred Securities” means, except
as provided by the Trust Indenture Act, a vote by Holder(s) of Preferred
Securities, voting separately as a class, of more than 50% of the aggregate
liquidation amount (including the stated amount that would be paid on
redemption, liquidation or otherwise, plus accumulated and unpaid Distributions
to the date upon which the voting percentages are determined) of all Preferred
Securities.
     “Officers’ Certificate” means, with respect to any person, a certificate
signed by two of the following: the Chief Executive Officer, the President, the
Chief Operating Officer, the Chief Financial Officer, the Secretary or the
Treasurer of the Guarantor. Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Preferred
Securities Guarantee shall include:
     (a) a statement that each officer signing the Officers’ Certificate has
read the covenant or condition and the definitions relating thereto;
     (b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Officer’s Certificate;
     (c) a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and
     (d) a statement as to whether, in the opinion of each such officer, such
condition or covenant has been complied with.

3



--------------------------------------------------------------------------------



 



     “Other Debentures” means all junior subordinated debentures issued by the
Guarantor from time to time and sold to trusts to be established by the
Guarantor (if any), in each case similar to the Issuer.
     “Other Guarantees” means all guarantees hereafter issued by the Guarantor
with respect to preferred securities (if any) similar to the Preferred
Securities issued by other trusts to be established by the Guarantor (if any),
in each case similar to the Issuer.
     “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, limited
liability company, trust, unincorporated association, or government or any
agency or political subdivision thereof, or any other entity of whatever nature.
     “Preferred Securities Guarantee Trustee” means Wilmington Trust Company,
until a Successor Preferred Securities Guarantee Trustee has been appointed and
has accepted such appointment pursuant to the terms of this Preferred Securities
Guarantee and thereafter means each such Successor Preferred Securities
Guarantee Trustee.
     “Responsible Officer” means, with respect to the Preferred Securities
Guarantee Trustee, any officer assigned to the Corporate Trust Office, including
any managing director, vice president, assistant vice president, assistant
treasurer, assistant secretary or any other officer of the Preferred Securities
Guarantee Trustee customarily performing functions similar to those performed by
any of the above designated officers and also means, with respect to a
particular matter, any other officer to whom such matter is referred because of
that officer’s knowledge of and familiarity with the particular subject.
     “Successor Preferred Securities Guarantee Trustee” means a successor
Preferred Securities Guarantee Trustee possessing the qualifications to act as
Preferred Securities Guarantee Trustee under Section 4.1.
     “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.
     “Trust Securities” means the Common Securities and the Preferred
Securities.
ARTICLE II
TRUST INDENTURE ACT
SECTION 2.1 Trust Indenture Act; Application.
     (a) This Preferred Securities Guarantee is not subject to or governed by
the Trust Indenture Act except to the extent set forth herein as expressly
agreed to by the parties to this Preferred Securities Guarantee.
     (b) The Preferred Securities Guarantee Trustee shall comply with the
obligations set forth under Sections 311(a), 311(b) and 312(b) of the Trust
Indenture Act.

4



--------------------------------------------------------------------------------



 



SECTION 2.2 Lists of Holders of Securities
     [Intentionally Omitted].
SECTION 2.3 Reports by the Preferred Securities Guarantee Trustee
     (a) Within 60 days after September 2 of each year, commencing September 2,
2009, the Preferred Securities Guarantee Trustee shall provide to the Holders a
brief report with respect to any of the following events which may have occurred
within the previous 12 months (but if no such event has occurred within such
period no report need be transmitted):
     (1) The character and amount of any advances made by it, as Preferred
Securities Guarantee Trustee, which remain unpaid on the date of such report,
and for the reimbursement of which it claims or may claim a lien or charge,
prior to that of the Preferred Securities, on the trust estate or on property or
funds held or collected by it as the Preferred Securities Guarantee Trustee, if
such advances so remaining unpaid aggregate more than one-half of one per centum
of the principal amount of the Preferred Securities outstanding on such date;
     (2) Any change to the amount, interest rate, and maturity date of all other
indebtedness owning to it in its individual capacity, on the date of such
report, by the Guarantor, with a brief description of any property held as
collateral security therefor, except an indebtedness based upon a creditor
relationship arising in any manner described in Section 2.1(b);
     (3) Any change to the property and funds physically in its possession as
Preferred Securities Guarantee Trustee on the date of such report;
     (4) Any additional issue of Preferred Securities which it has not
previously reported; and
     (5) Any action taken by it in the performance of its duties under the
Preferred Securities Guarantee which it has not previously reported and which in
its opinion materially affects the Preferred Securities or the trust estate.
     (b) The Preferred Securities Guarantee Trustee shall transmit to the
Holders a brief report with respect to the character and amount of any advances
made by it as such since the date of the last report transmitted pursuant to the
provisions of subsection (a) (or if no such report has yet been so transmitted,
since the date of execution of the Preferred Securities Guarantee), for the
reimbursement of which it claims or may claim a lien or charge, prior to that of
the Preferred Securities, on the trust estate or on property or funds held or
collected by it as such Preferred Securities Guarantee Trustee, and which it has
not previously reported pursuant to this paragraph, if such advances remaining
unpaid at any time aggregate more than 10 per centum of the principal amount of
Preferred Securities outstanding at such time, such report to be so transmitted
within 90 days after such time.

5



--------------------------------------------------------------------------------



 



     (c) Reports pursuant to this section shall be transmitted by mail:
     (1) To all registered holders of Preferred Securities, as the names and
addresses of such Holders appear upon the registration books of the Issuer; and
     (2) To such holders of Preferred Securities as have, within the two years
preceding such transmission, filed their names and addresses with the Preferred
Securities Guarantee Trustee for that purpose.
SECTION 2.4 Periodic Reports to Preferred Securities Guarantee Trustee
          (a) General. The Guarantor shall furnish to the Preferred Securities
Guarantee Trustee:
          (i) unless the Guarantor is then filing comparable reports pursuant to
the reporting requirements of the Exchange Act, as soon as practicable and in
any event within 45 days after the end of the first, second and third quarterly
accounting periods of each fiscal year (commencing with the quarter ending
September 30, 2008), the Guarantor’s unaudited consolidated balance sheet as of
the last day of such quarterly period and the related consolidated statements of
income and cash flows during such quarterly period prepared in accordance with
GAAP and (in the case of second and third quarterly periods) for the portion of
the fiscal year ending with the last day of such quarterly period, setting forth
in each case in comparative form corresponding unaudited figures from the
preceding fiscal year;
          (ii) unless the Guarantor is then filing comparable reports pursuant
to the reporting requirements of the Exchange Act, as soon as practicable and in
any event within 90 days after the end of each fiscal year (commencing with the
fiscal year ending December 31, 2008), the Guarantor’s consolidated balance
sheet as of the end of such year and the related consolidated statements of
income, cash flows, and shareholders’ equity during such year setting forth in
each case in comparative form corresponding figures from the preceding fiscal
year accompanied by an audit report thereon of a firm of independent public
accountants registered with the Public Company Accounting Oversight Board;
          (iii) at the time of the delivery of the report provided for in clause
(ii) above (or at the time of the filing of the comparable report pursuant to
the Exchange Act), an Officers’ Certificate in form attached hereto as Exhibit A
to the effect that, to the best of such officers’ knowledge, no default or Event
of Default under the Guarantee Agreement has occurred and is continuing or, if
any default or Event of Default thereunder has occurred and is continuing,
specifying the nature and extent thereof and what action the Guarantor is taking
or proposes to take in response thereto; and
          (iv) promptly after the Guarantor obtains actual knowledge of the
occurrence thereof, written notice of the occurrence of any event or condition
which constitutes an Event of Default, and an Officers’ Certificate of the
Guarantor specifically stating that such Event of Default has occurred and
setting forth the details thereof and the action which the Guarantor is taking
or proposes to take with respect thereto.

6



--------------------------------------------------------------------------------



 



          (b) All such information provided to the Preferred Securities
Guarantee Trustee as indicated above also will be provided by the Preferred
Securities Guarantee Trustee upon written request to the Preferred Securities
Guarantee Trustee (which may be a single continuing request), to (x) Holders,
(y) holders of beneficial interests in the Preferred Securities or
(z) prospective purchasers of the Preferred Securities (and of beneficial
interests in the Preferred Securities). The Guarantor shall furnish to the
Preferred Securities Guarantee Trustee, upon its request, sufficient copies of
all such information to accommodate the requests of such Holders (and holders of
beneficial interests therein) and prospective holders of Securities (and of
beneficial interests therein)
          (c) Upon the request of any Holder, any holder of a beneficial
interest in the Preferred Securities, or the Preferred Securities Guarantee
Trustee (on behalf of a Holder or a holder of a beneficial interest in the
Preferred Securities), the Guarantor shall furnish such information as is
specified in paragraph (d)(4) of Rule 144A to Holders (and to holders of
beneficial interests in the Preferred Securities), prospective purchasers of the
Preferred Securities (and of beneficial interests in the Preferred Securities)
who are Qualified Institutional Buyers or Accredited Investors or to the
Preferred Securities Guarantee Trustee for delivery to such Holder (or holders
of beneficial interests in the Preferred Securities) or prospective purchasers
of the Preferred Securities (or prospective purchasers of beneficial interests
therein), as the case may be, unless, at the time of such request, the Guarantor
is subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act.
SECTION 2.5 Evidence of Compliance with Conditions Precedent
          (a) The Guarantor shall furnish to the Preferred Securities Guarantee
Trustee evidence of compliance with the conditions precedent, if any, provided
for in the Preferred Securities Guarantee (including any covenants compliance
with which constitutes a condition precedent) which relate to the satisfaction
and discharge of the Preferred Securities Guarantee, or to any other action to
be taken by the Preferred Securities Guarantee Trustee at the request or upon
the application of the Guarantor. Such evidence shall consist of the following:
          (i) Officers’ Certificates or opinions made by officers of the
Guarantor stating that such conditions precedent have been complied with; and
          (ii) An opinion of counsel (who may be counsel of the Guarantor)
stating that in his opinion such conditions precedent have been complied with.
SECTION 2.6 Events of Default; Waiver
     The Holders of a Majority in liquidation amount of Preferred Securities
may, by vote, on behalf of the Holders of all of the Preferred Securities, waive
any past Event of Default and its consequences. Upon such waiver, any such Event
of Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured, for every purpose of this Preferred
Securities Guarantee, but no such waiver shall extend to any subsequent or other
default or Event of Default or impair any right consequent thereon.

7



--------------------------------------------------------------------------------



 



SECTION 2.7 Event of Default; Notice
     (a) The Preferred Securities Guarantee Trustee shall, within 90 days after
the occurrence of a default with respect to this Preferred Securities Guarantee
known to a Responsible Officer of the Preferred Securities Guarantee Trustee,
mail by first class postage prepaid, to all Holders of the Preferred Securities,
notices of all defaults actually known to a Responsible Officer of the Preferred
Securities Guarantee Trustee, unless such defaults have been cured before the
giving of such notice, provided, that, except in the case of default in the
payment of any Guarantee Payment, the Preferred Securities Guarantee Trustee
shall be protected in withholding such notice if and so long as the board of
directors, the executive committee, or a trust committee of directors and/or
Responsible Officers of the Preferred Securities Guarantee Trustee in good faith
determines that the withholding of such notice is in the interests of the
holders of the Preferred Securities.
     (b) The Preferred Securities Guarantee Trustee shall not be deemed to have
knowledge of any Event of Default unless the Preferred Securities Guarantee
Trustee shall have received written notice, or a Responsible Officer of the
Preferred Securities Guarantee Trustee charged with the administration of the
Trust Agreement shall have obtained actual knowledge, of such Event of Default.
SECTION 2.8 Conflicting Interests
     The Trust Agreement shall be deemed to be specifically described in this
Preferred Securities Guarantee for the purposes of clause (i) of the first
proviso contained in Section 310(b) of the Trust Indenture Act.
ARTICLE III
POWERS, DUTIES AND RIGHTS OF
PREFERRED SECURITIES GUARANTEE TRUSTEE
SECTION 3.1 Powers and Duties of the Preferred Securities Guarantee Trustee
     (a) This Preferred Securities Guarantee shall be held by the Preferred
Securities Guarantee Trustee for the benefit of the Holders of the Preferred
Securities, and the Preferred Securities Guarantee Trustee shall not transfer
this Preferred Securities Guarantee to any Person except a Holder of Preferred
Securities exercising his or her rights pursuant to Section 5.4(b) or to a
Successor Preferred Securities Guarantee Trustee on acceptance by such Successor
Preferred Securities Guarantee Trustee of its appointment to act as Successor
Preferred Securities Guarantee Trustee. The right, title and interest of the
Preferred Securities Guarantee Trustee shall automatically vest in any Successor
Preferred Securities Guarantee Trustee, and such vesting and succession of title
shall be effective whether or not conveyancing documents have been executed and
delivered pursuant to the appointment of such Successor Preferred Securities
Guarantee Trustee.
     (b) If an Event of Default actually known to a Responsible Officer of the
Preferred Securities Guarantee Trustee has occurred and is continuing, the
Preferred Securities Guarantee Trustee shall enforce this Preferred Securities
Guarantee for the benefit of the Holders of the Preferred Securities.

8



--------------------------------------------------------------------------------



 



     (c) The Preferred Securities Guarantee Trustee, before the occurrence of
any Event of Default and after the curing of all Events of Default that may have
occurred, shall undertake to perform only such duties as are specifically set
forth in this Preferred Securities Guarantee, and no implied covenants shall be
read into this Preferred Securities Guarantee against the Preferred Securities
Guarantee Trustee. In case an Event of Default has occurred (that has not been
cured or waived pursuant to Section 2.6) and is actually known to a Responsible
Officer of the Preferred Securities Guarantee Trustee, the Preferred Securities
Guarantee Trustee shall exercise such of the rights and powers vested in it by
this Preferred Securities Guarantee, and use the same degree of care and skill
in its exercise thereof, as a prudent person would exercise or use under the
circumstances in the conduct of his or her own affairs.
     (d) No provision of this Preferred Securities Guarantee shall be construed
to relieve the Preferred Securities Guarantee Trustee from liability for its own
gross negligent action, its own gross negligent failure to act, or its own
willful misconduct, except that:
     (i) prior to the occurrence of any Event of Default and after the curing or
waiving of all such Events of Default that may have occurred:
     (A) the duties and obligations of the Preferred Securities Guarantee
Trustee shall be determined solely by the express provisions of this Preferred
Securities Guarantee, and the Preferred Securities Guarantee Trustee shall not
be liable except for the performance of such duties and obligations as are
specifically set forth in this Preferred Securities Guarantee, and no implied
covenants or obligations shall be read into this Preferred Securities Guarantee
against the Preferred Securities Guarantee Trustee; and
     (B) in the absence of bad faith on the part of the Preferred Securities
Guarantee Trustee, the Preferred Securities Guarantee Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon any certificates or opinions furnished to the Preferred
Securities Guarantee Trustee and conforming to the requirements of this
Preferred Securities Guarantee; but in the case of any such certificates or
opinions that by any provision hereof are specifically required to be furnished
to the Preferred Securities Guarantee Trustee, the Preferred Securities
Guarantee Trustee shall be under a duty to examine the same to determine whether
or not they conform to the requirements of this Preferred Securities Guarantee;
     (ii) the Preferred Securities Guarantee Trustee shall not be liable for any
error of judgment made in good faith by a Responsible Officer of the Preferred
Securities Guarantee Trustee, unless it shall be proved that the Preferred
Securities Guarantee Trustee was grossly negligent in ascertaining the pertinent
facts upon which such judgment was made;
     (iii) the Preferred Securities Guarantee Trustee shall not be liable with
respect to any action taken or omitted to be taken by it in good faith in
accordance with the direction of the Holders of a Majority in liquidation amount
of the Preferred Securities relating to the time, method and place of conducting
any proceeding for any remedy

9



--------------------------------------------------------------------------------



 



available to the Preferred Securities Guarantee Trustee, or exercising any trust
or power conferred upon the Preferred Securities Guarantee Trustee under this
Preferred Securities Guarantee; and
     (iv) no provision of this Preferred Securities Guarantee shall require the
Preferred Securities Guarantee Trustee to expend or risk its own funds or
otherwise incur personal financial liability in the performance of any of its
duties or in the exercise of any of its rights or powers, if the Preferred
Securities Guarantee Trustee shall have reasonable grounds for believing that
the repayment of such funds or liability is not reasonably assured to it under
the terms of this Preferred Securities Guarantee or indemnity, satisfactory to
the Preferred Securities Guarantee Trustee, against such risk or liability is
not reasonably assured to it.
SECTION 3.2 Certain Rights of Preferred Securities Guarantee Trustee
     (a) Subject to the provisions of Section 3.1:
     (i) The Preferred Securities Guarantee Trustee may conclusively rely, and
shall be fully protected in acting or refraining from acting, upon any
resolution, certificate, statement instrument, opinion, report, notice, request,
direction, consent, order, bond, debenture, note, other evidence of indebtedness
or other paper or document believed by it to be genuine and to have been signed,
sent or presented by the proper party or parties.
     (ii) Any direction or act of the Guarantor contemplated by this Preferred
Securities Guarantee may be sufficiently evidenced by an Officers’ Certificate.
     (iii) Whenever, in the administration of this Preferred Securities
Guarantee, the Preferred Securities Guarantee Trustee shall deem it desirable
that a matter be proved or established before taking, suffering or omitting any
action hereunder, the Preferred Securities Guarantee Trustee (unless other
evidence is herein specifically prescribed) may, in the absence of bad faith on
its part, request and conclusively rely upon an Officers’ Certificate which,
upon receipt of such request, shall be promptly delivered by the Guarantor.
     (iv) The Preferred Securities Guarantee Trustee shall have no duty to see
to any recording, filing or registration of any instrument (or any rerecording,
refiling or registration thereof).
     (v) The Preferred Securities Guarantee Trustee may consult with counsel of
its selection, and the advice or opinion of such counsel with respect to legal
matters shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
accordance with such advice or opinion. Such counsel may be counsel to the
Guarantor or any of its Affiliates and may include any of its employees. The
Preferred Securities Guarantee Trustee shall have the right at any time to seek
instructions concerning the administration of this Preferred Securities
Guarantee from any court of competent jurisdiction.

10



--------------------------------------------------------------------------------



 



     (vi) The Preferred Securities Guarantee Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this
Preferred Securities Guarantee at the request or direction of any Holder, unless
such Holder shall have provided to the Preferred Securities Guarantee Trustee
such security and indemnity, satisfactory to the Preferred Securities Guarantee
Trustee, against the costs, expenses (including attorneys’ fees and expenses and
the expenses of the Preferred Securities Guarantee Trustee’s agents, nominees or
custodians) and liabilities that might be incurred by it in complying with such
request or direction, including such reasonable advances as may be requested by
the Preferred Securities Guarantee Trustee; provided that, nothing contained in
this Section 3.2(a)(vi) shall be taken to relieve the Preferred Securities
Guarantee Trustee, upon the occurrence of an Event of Default, of its obligation
to exercise the rights and powers vested in it by this Preferred Securities
Guarantee.
     (vii) The Preferred Securities Guarantee Trustee shall not be bound to make
any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document, but the Preferred Securities Guarantee Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit.
     (viii) The Preferred Securities Guarantee Trustee may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or by
or through agents, nominees, custodians or attorneys, and the Preferred
Securities Guarantee Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder.
     (ix) Any action taken by the Preferred Securities Guarantee Trustee or its
agents hereunder shall bind the Holders of the Preferred Securities, and the
signature of the Preferred Securities Guarantee Trustee or its agents alone
shall be sufficient and effective to perform any such action. No third party
shall be required to inquire as to the authority of the Preferred Securities
Guarantee Trustee to so act or as to its compliance with any of the terms and
provisions of this Preferred Securities Guarantee, both of which shall be
conclusively evidenced by the Preferred Securities Guarantee Trustee’s or its
agent’s taking such action.
     (x) Whenever in the administration of this Preferred Securities Guarantee
the Preferred Securities Guarantee Trustee shall deem it desirable to receive
instructions with respect to enforcing any remedy or right or taking any other
action hereunder, the Preferred Securities Guarantee Trustee (i) may request and
shall be entitled to receive, instructions from the Holders of a Majority in
liquidation amount of the Preferred Securities, (ii) may refrain from enforcing
such remedy or right or taking such other action until such instructions are
received, and (iii) shall be fully protected in conclusively relying on or
acting in accordance with such instructions.
     (xi) The Preferred Securities Guarantee Trustee shall not be liable for any
action taken, suffered, or omitted to be taken by it in good faith, without
gross

11



--------------------------------------------------------------------------------



 



negligence, and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Preferred Securities
Guarantee.
     (b) No provision of this Preferred Securities Guarantee shall be deemed to
impose any duty or obligation on the Preferred Securities Guarantee Trustee to
perform any act or acts or exercise any right, power, duty or obligation
conferred or imposed on it in any jurisdiction in which it shall be illegal, or
in which the Preferred Securities Guarantee Trustee shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts
or to exercise any such right, power, duty or obligation. No permissive power or
authority available to the Preferred Securities Guarantee Trustee shall be
construed to be a duty.
SECTION 3.3. Not Responsible for Recitals or Issuance of Preferred Securities
Guarantee
     The recitals contained in this Preferred Securities Guarantee shall be
taken as the statements of the Guarantor, and the Preferred Securities Guarantee
Trustee does not assume any responsibility for their correctness. The Preferred
Securities Guarantee Trustee makes no representation as to the validity or
sufficiency of this Preferred Securities Guarantee.
ARTICLE IV
PREFERRED SECURITIES GUARANTEE TRUSTEE
SECTION 4.1 Preferred Securities Guarantee Trustee; Eligibility
     (a) There shall at all times be a Preferred Securities Guarantee Trustee
which shall:
     (i) not be an Affiliate of the Guarantor; and
     (ii) be a corporation organized and doing business under the laws of the
United States of America or any State or Territory thereof or of the District of
Columbia, or a corporation or Person permitted by the Securities and Exchange
Commission to act as an institutional trustee under the Trust Indenture Act,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least 50 million U.S. dollars ($50,000,000), and
subject to supervision or examination by Federal, state, territorial or District
of Columbia authority. If such corporation publishes reports of condition at
least annually, pursuant to law or to the requirements of the supervising or
examining authority referred to above, then, for the purposes of this
Section 4.1(a)(ii), the combined capital and surplus of such corporation shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.
     (b) If at any time the Preferred Securities Guarantee Trustee shall cease
to be eligible to so act under Section 4.1(a), the Preferred Securities
Guarantee Trustee shall immediately resign in the manner and with the effect set
out in Section 4.2(c).
     (c) If the Preferred Securities Guarantee Trustee has or shall acquire any
“conflicting interest” within the meaning of Section 310(b) of the Trust
Indenture Act, the Preferred Securities Guarantee Trustee and Guarantor shall in
all respects comply with the provisions of Section 310(b) of the Trust Indenture
Act.

12



--------------------------------------------------------------------------------



 



SECTION 4.2 Appointment, Removal and Resignation of Preferred Securities
Guarantee Trustee
     (a) Subject to Section 4.2(b), the Preferred Securities Guarantee Trustee
may be appointed or removed without cause at any time by the Guarantor except
during an Event of Default.
     (b) The Preferred Securities Guarantee Trustee shall not be removed in
accordance with Section 4.2(a) until a Successor Preferred Securities Guarantee
Trustee has been appointed and has accepted such appointment by written
instrument executed by such Successor Preferred Securities Guarantee Trustee and
delivered to the Guarantor.
     (c) The Preferred Securities Guarantee Trustee shall hold office until a
Successor Preferred Securities Guarantee Trustee shall have been appointed or
until its removal or resignation. The Preferred Securities Guarantee Trustee may
resign from office (without need for prior or subsequent accounting) by an
instrument in writing executed by the Preferred Securities Guarantee Trustee and
delivered to the Guarantor, which resignation shall not take effect until a
Successor Preferred Securities Guarantee Trustee has been appointed and has
accepted such appointment by instrument in writing executed by such Successor
Preferred Securities Guarantee Trustee and delivered to the Guarantor and the
resigning Preferred Securities Guarantee Trustee.
     (d) If no Successor Preferred Securities Guarantee Trustee shall have been
appointed and accepted appointment as provided in this Section 4.2 within
60 days after delivery of an instrument of removal or resignation, the Preferred
Securities Guarantee Trustee resigning or being removed may petition, at the
expense of the Guarantor, any court of competent jurisdiction for appointment of
a Successor Preferred Securities Guarantee Trustee. Such court may thereupon,
after prescribing such notice, if any, as it may deem proper, appoint a
Successor Preferred Securities Guarantee Trustee.
     (e) No Preferred Securities Guarantee Trustee shall be liable for the acts
or omissions to act of any Successor Preferred Securities Guarantee Trustee.
     (f) Upon termination of this Preferred Securities Guarantee or removal or
resignation of the Preferred Securities Guarantee Trustee pursuant to this
Section 4.2, the Guarantor shall pay to the Preferred Securities Guarantee
Trustee all amounts due to the Preferred Securities Guarantee Trustee accrued to
the date of such termination, removal or resignation.
ARTICLE V
GUARANTEE
SECTION 5.1 Guarantee
     The Guarantor irrevocably and unconditionally agrees to pay in full on a
subordinated basis to the extent set forth in this Preferred Securities
Guarantee to the Holders the Guarantee Payments (without duplication of amounts
theretofore paid by the Issuer), as and when due, regardless of any defense,
right of set-off or counterclaim that the Issuer may have or assert. The
Guarantor’s obligation to make a Guarantee Payment may be satisfied by direct
payment of the

13



--------------------------------------------------------------------------------



 



required amounts by the Guarantor to the Holders or by causing the Issuer to pay
such amounts to the Holders. The Guarantors shall notify the Preferred
Securities Guarantee Trustee of any such payment in writing.
SECTION 5.2 Waiver of Notice and Demand
     The Guarantor hereby waives notice of acceptance of this Preferred
Securities Guarantee and of any liability to which it applies or may apply,
presentment, demand for payment, any right to require a proceeding first against
the Issuer or any other Person before proceeding against the Guarantor, protest,
notice of nonpayment, notice of dishonor, notice of redemption and all other
notices and demands.
SECTION 5.3 Obligations Not Affected
     The obligations, covenants, agreements and duties of the Guarantor under
this Preferred Securities Guarantee shall in no way be affected or impaired by
reason of the happening from time to time of any of the following:
     (a) the release or waiver, by operation of law or otherwise, of the
performance or observance by the Issuer of any express or implied agreement,
covenant, term or condition relating to the Preferred Securities to be performed
or observed by the Issuer;
     (b) the extension of time for the payment by the Issuer of all or any
portion of the Distributions, Redemption Price, Liquidation Distribution or any
other sums payable under the terms of the Preferred Securities or the extension
of time for the performance of any other obligation under, arising out of, or in
connection with, the Preferred Securities (other than an extension of time for
payment of Distributions, Redemption Price, Liquidation Distribution or other
sum payable that results from the extension of any interest payment period on
the Debentures permitted by the Indenture);
     (c) any failure, omission, delay or lack of diligence on the part of the
Holders to enforce, assert or exercise any right, privilege, power or remedy
conferred on the Holders pursuant to the terms of the Preferred Securities, or
any action on the part of the Issuer granting indulgence or extension of any
kind;
     (d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Issuer or any of the assets of the
Issuer;
     (e) any invalidity of, or defect or deficiency in, the Preferred
Securities;
     (f) the settlement or compromise of any obligation guaranteed hereby or
hereby incurred; or
     (g) any other circumstance whatsoever that might otherwise constitute a
legal or equitable discharge or defense of a guarantor, it being the intent of
this Section 5.3 that the

14



--------------------------------------------------------------------------------



 



obligations of the Guarantor with respect to the Guarantee Payments shall be
absolute and unconditional under any and all circumstances.
     There shall be no obligation of the Holders to give notice to, or obtain
consent of, the Guarantor with respect to the happening of any of the foregoing.
SECTION 5.4 Rights of Holders
     (a) The Holders of a Majority in liquidation amount of the Preferred
Securities have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Preferred Securities Guarantee
Trustee in respect of this Preferred Securities Guarantee or exercising any
trust or power conferred upon the Preferred Securities Guarantee Trustee under
this Preferred Securities Guarantee.
     (b) If the Preferred Securities Guarantee Trustee fails to enforce such
Preferred Securities Guarantee, any Holder of Preferred Securities may institute
a legal proceeding directly against the Guarantor to enforce the Preferred
Securities Guarantee Trustee’s rights under this Preferred Securities Guarantee,
without first instituting a legal proceeding against the Issuer, the Preferred
Securities Guarantee Trustee or any other person or entity. The Guarantor waives
any right or remedy to require that any action be brought first against the
Issuer or any other person or entity before proceeding directly against the
Guarantor.
SECTION 5.5 Guarantee of Payment
     This Preferred Securities Guarantee creates a guarantee of payment and not
of collection.
SECTION 5.6 Subrogation
     The Guarantor shall be subrogated to all (if any) rights of the Holders of
Preferred Securities against the Issuer in respect of any amounts paid to such
Holders by the Guarantor under this Preferred Securities Guarantee; provided,
however, that the Guarantor shall not (except to the extent required by
mandatory provisions of law) be entitled to enforce or exercise any right that
it may acquire by way of subrogation or any indemnity, reimbursement or other
agreement, in all cases as a result of payment under this Preferred Securities
Guarantee, if, at the time of any such payment, any amounts are due and unpaid
under this Preferred Securities Guarantee. If any amount shall be paid to the
Guarantor in violation of the preceding sentence, the Guarantor agrees to hold
such amount in trust for the Holders and to pay over such amount to the Holders.
SECTION 5.7 Independent Obligations
     The Guarantor acknowledges that its obligations hereunder are independent
of the obligations of the Issuer with respect to the Preferred Securities, and
that the Guarantor shall be liable as principal and as debtor hereunder to make
Guarantee Payments pursuant to the terms of this Preferred Securities Guarantee
notwithstanding the occurrence of any event referred to in subsections
(a) through (g), inclusive, of Section 5.3 hereof.

15



--------------------------------------------------------------------------------



 



ARTICLE VI
LIMITATION OF TRANSACTIONS; SUBORDINATION
SECTION 6.1 Limitation of Transactions
     So long as any Preferred Securities remain outstanding and (i) there shall
have occurred any event of which the Guarantor has actual knowledge that (a) is,
or with the giving of notice or the lapse of time, or both, would be an Event of
Default and (b) in respect of which the Guarantor shall not have taken
reasonable steps to cure, (ii) if such Debentures are held by the Property
Trustee, the Guarantor shall be in default with respect to its payment of any
obligations under this Preferred Securities Guarantee or (iii) the Guarantor
shall have given notice of its election of the exercise of its right to extend
the interest payment period pursuant to Section 16.01 of the Indenture and any
such extension shall be continuing, the Guarantor shall not (i) declare or pay
any dividends or distributions on, or redeem, purchase, acquire, or make a
liquidation payment with respect to, any of the Guarantor’s capital stock (which
includes common and preferred stock) or (ii) make any payment of principal,
interest or premium, if any, on, or repay or repurchase or redeem any debt
securities of the Guarantor (including any Other Debentures) that rank pari
passu with or junior in right of payment to the Debentures or (iii) make any
guarantee payments with respect to any guarantee by the Guarantor of the debt
securities of any subsidiary of the Guarantor (including Other Guarantees) if
such guarantee ranks pari passu or junior in right of payment to the Debentures
(other than (a) dividends or distributions in shares of, or options, warrants,
rights to subscribe for or purchase shares of, common stock of the Guarantor,
(b) any declaration of a dividend in connection with the implementation of a
stockholder’s rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto,
(c) payments under the Preferred Securities Guarantee, (d) as a result of a
reclassification of the Guarantor’s capital stock or the exchange or the
conversion of one class or series of the Guarantor’s capital stock for another
class or series of the Guarantor’s capital stock, (e) the purchase of fractional
interests in shares of the Guarantor’s capital stock pursuant to the conversion
or exchange provisions of such capital stock or the security being converted or
exchanged, and (f) purchases or issuances of common stock in connection with any
of the Guarantor’s stock option, stock purchase, stock loan or other benefit
plans for its directors, officers or employees or any of the Guarantor’s
dividend reinvestment plans, in each case as now existing or hereafter
established or amended). Notwithstanding anything herein to the contrary, in no
event shall this provision be deemed to limit the Guarontor from issuing shares
of its common stock to any Person whether in a public or private transaction.
SECTION 6.2 Ranking
     This Preferred Securities Guarantee will constitute an unsecured obligation
of the Guarantor and will rank (i) subordinate and junior in right of payment to
Senior Debt (as defined in the Indenture), to the same extent and in the same
manner that the Debentures are subordinated to Senior Debt pursuant to the
Indenture (except as indicated below), it being understood that the terms of
Article XV of the Indenture shall apply to the obligations of the Guarantor
under this Preferred Securities Guarantee as if (x) such Article XV were set
forth herein in full and (y) such obligations were substituted for the term
“Securities” appearing in such Article XV, except that with respect to
Section 15.03 of the Indenture only, the term

16



--------------------------------------------------------------------------------



 



“Senior Debt” shall mean all liabilities of the Guarantor, whether or not for
money borrowed (other than obligations in respect of Other Guarantees), (ii)
pari passu with any Other Guarantee (as defined herein) and (iii) senior to any
obligations in respect of any class of the Guarantor’s capital stock.
ARTICLE VII
TERMINATION
SECTION 7.1 Termination
     This Preferred Securities Guarantee shall terminate and be of no further
force and effect (i) upon full payment of the Redemption Price (as defined in
the Trust Agreement) of all Preferred Securities, or (ii) upon liquidation of
the Issuer, the full payment of the amounts payable in accordance with the Trust
Agreement or the distribution of the Debentures to the Holders of all of the
Preferred Securities. Notwithstanding the foregoing, this Preferred Securities
Guarantee will continue to be effective or will be reinstated, as the case may
be, if at any time any Holder of Preferred Securities must restore payment of
any sums paid under the Preferred Securities or under this Preferred Securities
Guarantee.
ARTICLE VIII
INDEMNIFICATION
SECTION 8.1 Exculpation
     (a) No Indemnified Person shall be liable, responsible or accountable in
damages or otherwise to the Guarantor or any Covered Person for any loss, damage
or claim incurred by reason of any act or omission performed or omitted by such
Indemnified Person in good faith in accordance with this Preferred Securities
Guarantee and in a manner that such Indemnified Person reasonably believed to be
within the scope of the authority conferred on such Indemnified Person by this
Preferred Securities Guarantee or by law, except that an Indemnified Person
shall be liable for any such loss, damage or claim incurred by reason of such
Indemnified Person’s gross negligence or willful misconduct with respect to such
acts or omissions.
     (b) An Indemnified Person shall be fully protected in relying in good faith
upon the records of the Guarantor and upon such information, opinions, reports
or statements presented to the Guarantor by any Person as to matters the
Indemnified Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Guarantor, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, profits,
losses, or any other facts pertinent to the existence and amount of assets from
which Distributions to Holders of Preferred Securities might properly be paid.
SECTION 8.2 Indemnification
     The Guarantor agrees to indemnify each Indemnified Person for, and to hold
each Indemnified Person harmless against, any and all loss, liability, damage,
claim or expense incurred without gross negligence or bad faith on its part,
arising out of or in connection with the acceptance or administration of the
trust or trusts hereunder, including the costs and expenses

17



--------------------------------------------------------------------------------



 



(including reasonable legal fees and expenses) of defending itself against, or
investigating, any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder. The obligation to
indemnify as set forth in this Section 8.2 shall survive the termination of this
Preferred Securities Guarantee.
ARTICLE IX
MISCELLANEOUS
SECTION 9.1 Successors and Assigns
     All guarantees and agreements contained in this Preferred Securities
Guarantee shall bind the successors, assigns, receivers, trustees and
representatives of the Guarantor and shall inure to the benefit of the Holders
of the Preferred Securities then outstanding.
SECTION 9.2 Amendments
     Except with respect to any changes that do not materially adversely affect
the rights of Holders (in which case no consent of Holders will be required),
this Preferred Securities Guarantee may only be amended with the prior approval
of the Holders of a Majority in liquidation amount of the Securities (including
the stated amount that would be paid on redemption, liquidation or otherwise,
plus accrued and unpaid Distributions to the date upon which the voting
percentages are determined). The provisions of Section 12.2 of the Trust
Agreement with respect to meetings of Holders of the Securities apply to the
giving of such approval.
SECTION 9.3 Notices
     All notices provided for in this Preferred Securities Guarantee shall be in
writing, duly signed by the party giving such notice, and shall be delivered,
telecopied or mailed by first class mail, as follows:
     (a) If given to the Issuer, in care of the Administrative Trustee at the
Issuer’s mailing address set forth below (or such other address as the Issuer
may give notice of to the Holders of the Common Securities):
ServisFirst Capital Trust I
c/o ServisFirst Bancshares, Inc.
3300 Cahaba Road, Suite 300
Birmingham, Alabama 35223
Attention: Thomas A. Broughton III
Telecopy: (205) 949-0303
     (b) If given to the Preferred Securities Guarantee Trustee, at the
Preferred Securities Guarantee Trustee’s mailing address set forth below (or
such other address as the Preferred Securities Guarantee Trustee may give notice
of to the Holders of the Preferred Securities):
Wilmington Trust Company
Rodney Square North

18



--------------------------------------------------------------------------------



 



1100 North Market Street
Wilmington, DE 19890
Attention: Corporate Trust Administration
Telecopy: (302) 636-4145
     (c) If given to the Guarantor, at the Guarantor’s mailing address set forth
below (or such other address as the Guarantor may give notice of to the Holders
of the Preferred Securities):
ServisFirst Bancshares, Inc.
3300 Cahaba Road, Suite 300
Birmingham, Alabama
Attention: Thomas A. Broughton III
Telecopy: (205) 949-0303
     (d) If given to any Holder of Preferred Securities, at the address set
forth on the books and records of the Issuer.
     All such notices shall be deemed to have been given when received in
person, telecopied with receipt confirmed, or mailed by first class mail,
postage prepaid except that if a notice or other document is refused delivery or
cannot be delivered because of a changed address of which no notice was given,
such notice or other document shall be deemed to have been delivered on the date
of such refusal or inability to deliver.
SECTION 9.4 Benefit
     This Preferred Securities Guarantee is solely for the benefit of the
Holders of the Preferred Securities and, is not separately transferable from the
Preferred Securities.
SECTION 9.5 Governing Law
     THIS PREFERRED SECURITIES GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
[Signatures on Following Page]

19



--------------------------------------------------------------------------------



 



     THIS Preferred Securities Guarantee is executed as of the day and year
first above written.

            SERVISFIRST BANCSHARES, INC.,
as Guarantor
      By:   -s- Thomas A. Broughton III [g14974g1497401.gif]         Thomas A.
Broughton III        President and Chief Executive Officer        WILMINGTON
TRUST COMPANY,
as Preferred Securities Guarantee Trustee
      By:   -s- Christopher J. Slaybaugh [g14974g1497403.gif]         Authorized
Officer             

20



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT A
CERTIFICATE TO TRUSTEE
     Pursuant to Section 2.4(a)(iii) of the Preferred Securities Guarantee
between ServisFirst Bancshares, Inc. as the Company (the “Company’), and
Wilmington Trust Company, as Trustee, dated as of September 2, 2008 (the
“Preferred Securities Guarantee”), the undersigned hereby certifies as follows:

  1.   In my capacity as an officer of the Company, I would normally have
knowledge of any default by the Company during the last fiscal year in the
performance of any covenants of the Company contained in the Indenture.     2.  
[To my knowledge, the Company is not default in the performance of any covenants
contained in the Indenture.         or, alternatively:         I am aware of the
default(s) in the performance of covenants in the Indentures, as specified
below.] PLEASE PICK THE SENTENCE THAT APPLIES and DELETE THE ONE THAT DOES NOT.

     Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings ascribed to thereto in the Indenture.
     IN WITNESS WHEREOF, the undersigned has executed this Officers’
Certificate.
Date:                                         , 2008

     
 
   
 
  Name:
 
  Title:
 
     
 
   
 
  Name:
 
  Title:

A-1

 